                                                         Case2:10-cv-01224-JCM-VCF
                                                        Case  2:10-cv-01224-JCM-VCF Document
                                                                                     Document132-7
                                                                                              134 Filed
                                                                                                   Filed07/08/20
                                                                                                         06/05/20 Page
                                                                                                                   Page11ofof33



                                                          Mark R. Thierman, Nev. Bar No. 8285
                                                    1
                                                          mark@thiermanbuck.com
                                                    2     Joshua D. Buck, Nev. Bar No. 12187
                                                          josh@thiermanbuck.com
                                                    3     Leah L. Jones, Nev. Bar No. 13161
                                                          leah@thiermanbuck.com
                                                    4     THIERMAN BUCK LLP
                                                          7287 Lakeside Drive
                                                    5
                                                          Reno, Nevada 89511
                                                    6     Tel. (775) 284-1500
                                                          Fax. (775) 703-5027
                                                    7     Attorneys for Plaintiffs
                                                    8
                                                                                      UNITED STATES DISTRICT COURT
                                                    9
                                                                                              DISTRICT OF NEVADA
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11     CHARDE EVANS, on behalf of herself, and           Case No. 2:10-CV-1224-JCM-VCF
          (775) 284-1500 Fax (775) 703-5027




                                                          all others similarly situated,
                                                                                                            [PROPOSED] ORDER GRANTING
              THIERMAN BUCK LLP




                                                   12
                                                                                                            MOTION FOR FINAL APPROVAL OF
                 7287 Lakeside Drive




                                                                                Plaintiff,
                   Reno, NV 89511




                                                   13                                                       CLASS ACTION SETTLEMENT

                                                   14            vs.

                                                   15     WAL-MART STORES, INC., and DOES 1
                                                          through 50, Inclusive,
                                                   16
                                                   17
                                                   18                           Defendants.
                                                   19
                                                   20
                                                                       July 8, 2020
                                                                 On                            , this Court considered the Motion for Final Approval of
                                                   21
                                                          Class Action Settlement. Counsel for Plaintiffs and Defendants appeared at the hearing. Having
                                                   22
                                                   23     fully considered the motion, comments of counsel, and all supporting legal authorities, the Court

                                                   24     orders as follows:

                                                   25     IT IS HEREBY ORDERED THAT:

                                                   26            1.      The Court adopts the defined terms in the Settlement Agreement.

                                                   27            2.      This Court has jurisdiction over the subject matter of this litigation and personal
                                                   28     jurisdiction over the named Plaintiffs, all Settlement Class Members, and Defendants.

                                                                                         -1-
                                                          [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                                                                     SETTLEMENT
                                                         Case2:10-cv-01224-JCM-VCF
                                                        Case  2:10-cv-01224-JCM-VCF Document
                                                                                     Document132-7
                                                                                              134 Filed
                                                                                                   Filed07/08/20
                                                                                                         06/05/20 Page
                                                                                                                   Page22ofof33




                                                    1              3.    The Court confirms as final the following settlement classes pursuant to Federal
                                                    2     Rule of Civil Procedure (“FRCP”) 23 and Nev. R. Civ. P. 23 : (1) Voluntary Termination
                                                    3     Settlement Class, defined as: “any hourly employees of Walmart who: (i) worked at a Walmart
                                                    4     store in Nevada between February 27, 2009 and July 31, 2010; (ii) earned 1.5 times the minimum
                                                    5     wage per hour or less; and (iii) commenced a work shift any day less than 24 hours after
                                                    6
                                                          commencement of their shift on the previous day; and (iv) whose employment voluntarily
                                                    7
                                                          terminated prior to September 1, 2010;” and (2) Involuntary Termination Settlement Class
                                                    8
                                                          defined as: “any hourly employees of Walmart who: (i) worked at a Walmart store in Nevada
                                                    9
                                                          between February 27, 2009 and July 31, 2010; (ii) earned 1.5 times the minimum wage per hour
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                          or less; and (iii) commenced a work shift any day less than 24 hours after commencement of their
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                          shift on the previous day; and (iv) whose employment involuntarily terminated prior to September
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                          1, 2010.”
                   Reno, NV 89511




                                                   13
                                                                   4.    The Court confirms the appointment of Charde Evans and Lisa Pizzurro-Westcott
                                                   14
                                                          as the Class Representatives and the Incentive Payments of $15,000 to Ms. Evans and $5,000.00
                                                   15
                                                   16     to Ms. Pizzurro-Westcott, as preliminarily awarded by the Court.

                                                   17              5.    The Court confirms the appointment of Thierman Buck LLP as Class Counsel for

                                                   18     the Settlement Class and approves their requests for attorneys’ fees and litigation costs of

                                                   19     $2,900,000.00 and $43,994.61, respectively. The Court further finds that no attorneys have
                                                   20     asserted any attorney liens as to the Attorneys’ Fees and Litigation Expenses awarded by the
                                                   21     Court.
                                                   22              6.    The Class Notice was distributed to Class Members, pursuant to this Court’s order,
                                                   23     and fully satisfied the requirements of FRCP 23, Nev. R. Civ. P. 23 and any other applicable law.
                                                   24              7.    Pursuant to FRCP 23(e) and Nev. R. Civ. P. 23(e), the Court grants final approval
                                                   25
                                                          to this Settlement and finds that the Settlement is fair, reasonable, and adequate in all respects,
                                                   26
                                                          including the attorneys’ fees, costs, and Incentive Payment provisions. The Court specifically
                                                   27
                                                          finds that the Settlement confers a substantial benefit to Settlement Class Members, considering
                                                   28
                                                          the strength of Plaintiffs’ claims and the risk, expense, complexity, and duration of further

                                                                                         -2-
                                                          [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                                                                     SETTLEMENT
                                                         Case2:10-cv-01224-JCM-VCF
                                                        Case  2:10-cv-01224-JCM-VCF Document
                                                                                     Document132-7
                                                                                              134 Filed
                                                                                                   Filed07/08/20
                                                                                                         06/05/20 Page
                                                                                                                   Page33ofof33




                                                    1     litigation. The response of the Class supports Settlement approval. No Class Members objected
                                                    2     to the Settlement and no one requested exclusion from the Settlement. The Court further finds
                                                    3     that the Settlement is the result of arms-length negotiations between experienced counsel
                                                    4     representing the interests of both sides, which supports approval of the Settlement in accordance
                                                    5     with the standards set forth in the Joint Motion for Final Approval of Settlement.
                                                    6
                                                                 8.      The Court finds that, as of the date of this Order, in consideration of the Class
                                                    7
                                                          Settlement Amount provided for under the Agreement, and for other good and valuable
                                                    8
                                                          consideration, each of the Releasing Settlement Class Members shall, by operation of this Order,
                                                    9
                                                          have fully, finally, and forever released, relinquished, and discharged all Released Claims against
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                          Walmart in accordance with Section 12 of the Agreement the terms of which are incorporated
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                          herein by reference, shall have covenanted not to sue Walmart with respect to all such Settlement
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                          Class Member Released Claims, and shall be permanently barred and enjoined from instituting,
                   Reno, NV 89511




                                                   13
                                                          commencing, prosecuting or asserting any such Settlement Class Member Released Claims
                                                   14
                                                          against the Walmart.
                                                   15
                                                   16            9.      The Court finds that the Claims Administrator Simpluris is entitled to $36,805.00

                                                   17     for administrative fees.

                                                   18            10.     The Court directs the parties to effectuate the Settlement terms as set forth in the

                                                   19     Settlement Agreement and the Claims Administrator to calculate and pay the claims of the Class
                                                   20     Members in accordance with the terms set forth in the Settlement Agreement.
                                                   21            11.     The Court retains jurisdiction to enforce the terms of the Settlement, including the
                                                   22     payment of the Class Settlement Amount.
                                                   23
                                                   24            IT IS SO ORDERED, July
                                                                                   this _____ day of _______, 2020.
                                                                                        8, 2020.
                                                   25
                                                   26
                                                                                                JAMES C. MAHAN
                                                   27                                           Judge, United States District Court
                                                   28


                                                                                         -3-
                                                          [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                                                                     SETTLEMENT
